    Case 6:19-cv-01169-DNH-ATB Document 14 Filed 10/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

KEITH M.,

                            Plaintiff,

                    -v-                                  6:19-CV-1169
                                                         (DNH/ATB)

COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.

--------------------------------

APPEARANCES:                                             OF COUNSEL:

OFFICE OF PETER W. ANTONOWICZ                            PETER W. ANTONOWICZ, ESQ.
Attorney for Plaintiff
148 West Dominick Street
Rome, NY 13440

SOCIAL SECURITY ADMINISTRATION                           LUIS PERE, ESQ.
Attorneys for Defendant                                  Special Ass't U.S. Attorney
J.F.K. Federal Building, Room 625
15 New Sudbury Street
Boston, MA 02203

DAVID N. HURD
United States District Judge


                                     DECISION and ORDER

      Plaintiff Keith M. filed this action seeking judicial review of a final decision of the

Commissioner of Social Security denying his application for Supplemental Security Income.

By Report-Recommendation dated September 14, 2020, the Honorable Andrew T. Baxter,

United States Magistrate Judge, advised that the Commissioner's decision be affirmed, and
     Case 6:19-cv-01169-DNH-ATB Document 14 Filed 10/14/20 Page 2 of 2




plaintiff’s complaint be dismissed. No objections to the Report-Recommendation have been

filed.

         Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).

         Therefore, it is

         ORDERED that

         1. The Commissioner's decision is AFFIRMED;

         2. Plaintiff's complaint is DISMISSED IN ITS ENTIRETY; and

         3. The Clerk is directed to enter judgment accordingly and close the file.

         IT IS SO ORDERED.




Dated: October 14, 2020
       Utica, New York.




                                                -2-
